 1 ROBERT W. FREEMAN
   Nevada Bar No. 03062
 2 Robert.Freeman@lewisbrisbois.com
   CHERYL A. GRAMES
 3 Nevada Bar No. 12752
   Cheryl.Grames@lewisbrisbois.com
 4 LEWIS BRISBOIS BISGAARD & SMITH LLP
   6385 S. Rainbow Boulevard, Suite 600
 5 Las Vegas, Nevada 89118
   TEL: 702.893.3383
 6 FAX: 02.893.3789
   Attorneys for Defendant
 7 Curt H. Sundell, Jr.

 8                                UNITED STATES DISTRICT COURT

 9                         DISTRICT OF NEVADA, NORTHERN DIVISION

10                                                   ***

11 UNITED STATES OF AMERICA,                            CASE NO. 3:18-cv-0215-HDM-VPC

12                  Plaintiff,                          STIPULATION AND ORDER TO
                                                        DISMISS PLAINTIFF’S COMPLAINT
13          vs.                                         WITH PREJUDICE

14 CURT H. SUNDELL, JR.

15
                    Defendants.
16

17          IT IS HEREBY STIPULATED and AGREED between PLAINTIFF UNITED STATES
18 OF AMERICA (“Plaintiff”) and DEFENDANT CURT H. SUNDELL, JR. (“Defendant”), by and

19 through their respective counsel, that all of Plaintiff’s claims and causes of action

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /
 1 against Defendant in the above-entitled action shall be dismissed, with prejudice, each party to

 2 bear their own attorney’s fees and costs.

 3   Dated this 19th day of April 2019.              Dated this 19th day of April 2019.

 4   LEWIS BRISBOIS BISGAARD & SMITH LLP             U.S. ATTORNEY’S OFFICE – DISTRICT OF NEVADA

 5
      /s/ Cheryl A. Grames                           /s/ Holly A. Vance
 6   Robert W. Freeman, Esq.                         Nicholas A. Trutanich, Esq.
     Nevada Bar No. 03062                            Holly A. Vance, Esq.
 7   Cheryl A. Grames, Esq.                          Bruce R. Thompson Federal Building and U.S.
     Nevada Bar No. 12752                            Courthouse, District of Nevada
 8   6385 S. Rainbow Blvd., Suite 600                400 South Virginia Street, Ste. 900
     Las Vegas, Nevada 89118                         Reno, Nevada 89501
 9   Attorneys for Defendant                         Attorneys for Plaintiff

10

11                                               ORDER

12         IT IS SO ORDERED.

13         Dated this __         April
                      22 day of ______________ 2019.

14

15
                                                 U.S. DISTRICT COURT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28


                                                     2
